This opinion is subject to administrative correction before final disposition.




                                 Before
                    GASTON, STEWART, and GERRITY
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                          Cody A. HARPER
                     Private, (E-1) U.S. Marine Corps
                                 Appellant

                              No. 201900128

                          Decided: 22 October 2020
       Appeal from the United States Navy-Marine Corps Trial Judiciary
                                Military Judge:
                               Jeffrey V. Munoz
   Sentence adjudged 30 January 2019 by a special court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence approved by the convening au-
   thority: confinement for 40 days and a bad-conduct discharge. 1
                              For Appellant:
                  Captain Kimberly D. Hinson, JAGC, USN
                                For Appellee:
                             Brian K. Keller, Esq.
                         _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).



   1 The bad-conduct discharge was suspended and subsequently remitted by the
convening authority in accordance with the pretrial agreement.
                   United States v. Harper, No. 201900128
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Uniform Code of Military Justice arts. 59, 66, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2